Per Curiam.
This is an action at law brought upon the covenants of warranty in a deed, and tried to a jury. There was a verdict and judgment for plaintiff. Defendant appeals.
The abstract shows that there were no exceptions taken to the instructions, and no bill of exceptions signed by the judge. It fails to show that the evidence is all before us. No errors are assigned. Notwithstanding the absence of the necessary preparation indicated for the trial of the cause in this court, we are favored with an argument assailing the judgment on the grounds that the verdict is in conflict with the testimony,, and that certain testimony was erroneously admitted. We cannot consider the objections. The judgment of the District Court is
Affirmed.